Case: 13-50371      Document: 00512476414         Page: 1    Date Filed: 12/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50371
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 19, 2013
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ARIEL VALLEJO-GONZALEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-1255-1


Before JOLLY, DeMOSS, and ELROD, Circuit Judges.
PER CURIAM: *
       Ariel Vallejo-Gonzalez appeals the sentence imposed for his conviction
for illegal reentry into the United States. He contends that his sentence is
substantively unreasonable because it was greater than necessary to
accomplish the sentencing goals under 18 U.S.C. § 3553(a). The district court
sentenced him within his guidelines range to 32 months of imprisonment and
three years of supervised release.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 13-50371   Document: 00512476414     Page: 2   Date Filed: 12/19/2013


                                 No. 13-50371

       The substantive reasonableness of a sentence is reviewed under an
abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007).
Because Vallejo-Gonzalez’s sentence was within his advisory guidelines range,
his sentence is presumptively reasonable. See United States v. Gomez-Herrera,
523 F.3d 554, 565-66 (5th Cir. 2008). Vallejo-Gonzalez wishes to preserve for
further review the argument that the presumption of reasonableness should
not apply to within-guidelines sentences calculated under U.S.S.G. § 2L1.2
because § 2L1.2 lacks an empirical basis.       As conceded by him, such an
argument is foreclosed by our precedent. See United States v. Rodriguez, 660
F.3d 231, 232-33 (5th Cir. 2011).
       Vallejo-Gonzalez argues that his sentence was greater than necessary
because § 2L1.2 lacks an empirical basis and gives heavy weight to a
defendant’s criminal history through enhancements, such as his crime-of-
violence enhancement, that are based on prior convictions. He notes that the
conviction underlying his crime-of-violence enhancement was not assessed any
criminal history points because it occurred too long ago. He further contends
that the guidelines range overstated the seriousness of his instant illegal
reentry offense and failed to reflect his personal history and characteristics.
       The district court listened to Vallejo-Gonzalez’s arguments for a lesser
sentence but found that a 32-month sentence was appropriate.               “[T]he
sentencing judge is in a superior position to find facts and judge their import
under § 3553(a) with respect to a particular defendant.” United States v.
Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). Vallejo-Gonzalez has
not shown that his sentence was an abuse of discretion. See United States v.
Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009); Gomez-Herrera, 523 F.3d at 565-
66.
       AFFIRMED.



                                        2